IN THE COURT OF APPEALS OF IOWA

                                  No. 16-1611
                              Filed July 19, 2017


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

BRYCE LAMONT MEEKS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Cynthia M. Moisan,

District Associate Judge.



      Bryce Meeks appeals his sentence following his guilty plea to driving while

barred as a habitual offender. He claims the district court erred in failing to

provide a verbatim record of his sentencing hearing, constituting a procedural

defect. AFFIRMED.




      David W. Hosack of Roberts, Stevens & Prendergast, PLLC, Waterloo, for

appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and McDonald, JJ.
                                           2


DOYLE, Judge.

       Bryce Meeks appeals his sentence following his guilty plea to driving while

barred as a habitual offender. He claims the district court erred in either failing to

provide for a verbatim record of his sentencing hearing or failing to state whether

or not he waived such a record. He contends this constituted a procedural defect

requiring vacation of his sentence and remand for resentencing.            Finding his

argument to be without merit, we affirm.

       The State charged Meeks by trial information with driving while barred as

a habitual offender, in violation of Iowa Code section 321.561 (2016), an

aggravated misdemeanor. Meeks filed a written guilty plea to the charge. Less

than an hour later, he filed another written guilty plea, nearly identical to the first,

the only difference being that on the second plea form Meeks checked the box

accompanying the statement: “I waive my right to have a verbatim record of

these proceedings.” Meeks and his attorney appeared before the district court at

the plea hearing. The court accepted his guilty plea and scheduled a sentencing

hearing. The plea hearing was not reported.

       Later, Meeks appeared with his attorney at the sentencing hearing. A

presentence investigation report (PSI) was reviewed by the court, Meeks, his

counsel, and the prosecutor. The court heard arguments from the prosecutor

and counsel for Meeks. Meeks was given an opportunity to speak in mitigation of

his sentence. The court adjudged Meeks guilty of driving while barred as a

habitual offender, and upon consideration of the PSI, the facts of the case, and

arguments from both parties, the court sentenced Meeks to a term of
                                           3


incarceration not to exceed two years and imposed a suspended $625 fine.

Again, like the plea hearing, the sentencing hearing was not reported.

       Meeks appealed. To create a record for appeal, Meeks filed a statement

of proceedings pursuant to Iowa Rule of Appellate Procedure 6.806. 1                The

prosecutor and the court also filed rule 6.806 statements. On appeal, Meeks

contends “[t]he district court erred in either failing to provide Meeks a record at

sentencing or failing to state whether or not he waived such a record.”

       “Our review of sentencing procedures is for an abuse of discretion. Such

abuse will only be found if the district court’s discretion was exercised on grounds

or for reasons clearly untenable or to an extent clearly unreasonable.” State v.

Craig, 562 N.W.2d 633, 634 (Iowa 1997) (citing State v. Millsap, 547 N.W.2d 8,

10 (Iowa Ct. App. 1996)).

       Meeks does not argue a verbatim record cannot be waived by a defendant

in a serious or aggravated misdemeanor case. Indeed, a defendant may waive

the verbatim record requirement set forth Iowa Rule of Criminal Procedure

2.8(3).2 See, e.g., State v. Mann, No. 15-0696, 2016 WL 3269705, at *2, n.3

(Iowa Ct. App. June 15, 2016); State v. Ross, No. 13-0686, 2014 WL 3928878, at

*2 (Iowa Ct. App. Aug. 13, 2014); State v. Ware, No. 13-0465, 2014 WL

1245330, at *3 (Iowa Ct. App. Mar. 26, 2014); State v. Carr, No. 12-2164, 2014

WL 667686, at *1 (Iowa Ct. App. Feb. 19, 2014). When a defendant presents the

court a written guilty plea expressly waiving the verbatim record, the court’s

1
  Iowa R. App. P. 6.806(1) allows a party to file a statement of proceedings “to create a
record of a hearing or trial for which a transcript is unavailable if a party deems it
necessary to complete the record on appeal.”
2
  Iowa R. Crim. P. 2.8(3) provides, “A verbatim record of the proceedings at which the
defendant enters a plea shall be made.”
                                          4

acceptance of that plea constitutes acceptance of the waiver. See Ross, 2014

WL 3928878, at *2.      Neither the plea hearing nor the sentencing hearing is

reported if the verbatim record is waived. See Ware, 2014 WL 1245330, at *1, *3

(“I waive my right to have a verbatim record of these proceedings” on the signed

guilty plea waived a verbatim record of the plea and sentencing proceedings);

Carr, 2014 WL 667686, at *1 (stating neither the plea hearing nor the sentencing

hearing were reported because the defendant waived his right to a verbatim

record in writing).

       Meeks asserts it is “unclear” whether he waived his right to a formal record

at sentencing. We disagree. The plea form provides information regarding not

only the guilty plea itself; it also provides information regarding the penalties that

could be imposed upon sentencing. The plea form also states, “I understand I

have the right to allocution, which means I have the right to speak to the Judge

regarding punishment/sentencing.” Meeks lined out the waiver to his right to

allocution. Allocution is a part of the sentencing proceeding. Meeks also lined

out the waiver to the preparation of a PSI. A PSI is utilized at the sentencing

proceeding. Meeks then checked the box next to the statement, “I waive my right

to have a verbatim record of these proceedings.” In view of the fact that the plea

form covers both the plea and the sentencing, the words “these proceedings”

necessarily refer to both the plea and sentencing proceedings. We therefore

conclude Meeks not only expressly waived his right to a verbatim record to the
                                           5


guilty plea hearing, but also to his sentencing hearing.3 Furthermore, the district

court did not err by failing to state on record Meeks waived the right to a verbatim

record. Its acceptance of his guilty plea constituted acceptance of the waiver.

See Ross, 2014 WL 3928878, at *2.

       We find no procedural defect in Meeks’s sentencing procedure, nor do we

find either error or abuse of discretion on the part of the district court in the

sentencing procedure. Consequently, we affirm Meeks’s sentence.

       AFFIRMED.




3
  Although not dispositive to our decision, we note that Meeks is no neophyte to the
criminal justice system. The PSI indicates his long criminal history dates back to 1997,
and by our count, Meeks has ten prior convictions for driving while barred.